Citation Nr: 0708270	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  05-31 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1965 to October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision on 
behalf of the Wichita, Kansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In March 2006, the 
veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claim by correspondence dated in May 2004 
and November 2004.  

During the pendency of this appeal, the Court also issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
finding that the VCAA notice requirements applied to all 
elements of a claim.  An additional notice as to these 
matters was provided in March 2006.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2006).  VA has a 
duty to assist the veteran which includes conducting a 
thorough and contemporaneous medical examination.  See Hyder 
v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

In this case, the veteran asserts that his service-connected 
PTSD is more severely disabling than indicated by the present 
evaluation.  The available record includes a June 2004 VA 
compensation examination report, VA treatment records dated 
through July 2005, and Vet Center records dated through May 
2005.  In his September 2005 VA From 9 and March 2006 
personal hearing testimony the veteran asserted, in essence, 
that his PTSD symptoms had increased in severity.  He 
described symptoms including having nightmares and waking up 
in a cold sweat every night, experiencing daily anxiety 
attacks, and having memory problems he had been afraid to 
tell anyone about.  He also reported that he had been 
attending regular treatment at the Fort Dodge, Kansas, Vet 
Center, and that he planned to seek treatment more often 
since he had learned his travel expenses could be reimbursed.  
In light of this information, the Board finds additional 
development is required prior to appellate review.

Accordingly, the case is REMANDED for the following:

1.  Appropriate efforts should be taken 
to obtain the records of the veteran's 
Vet Center treatment since May 2005.

2.  The veteran should be scheduled for a 
VA psychiatric examination for an opinion 
as to the current nature and severity of 
his service-connected PTSD.  The examiner 
should be requested to identify whether 
there is evidence of chronic sleep 
problems as a result of this disorder or 
panic attacks that occur weekly or more 
often.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


